Citation Nr: 1625862	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-27 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:        Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971, which included one year of service in the Republic of Vietnam, which resulted in his award of the Combat Infantryman Badge and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2013 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran had combat-related noise exposure during his year of service in the Republic of Vietnam.

2.  The Veteran reports initially experiencing hearing problems after combat-related noise exposure in service.

3.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran reports that he first experienced hearing problems during service when he became temporarily deaf as a result of his proximity to a nearby explosion while engaged in combat in Vietnam.  He therefore asserts that his current bilateral hearing loss is related to this in-service noise exposure.  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Satisfactory lay or other evidence that an injury or disease was incurred in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2015).  The United States Court of Appeals for the Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Veteran is currently diagnosed with bilateral sensorineural hearing loss, as defined for VA purposes, as reflected in a VA audiological examination performed in August 2013.  

The record further establishes the Veteran's exposure to significant combat-related noise, as evidenced by his receipt of the Combat Infantryman Badge and Purple Heart Medal as a result of his Vietnam service, and the Veteran has further detailed his exposure to mortar fire and grenade explosions in submitted statements of record.  While the Veteran's service treatment records do not document any complaints or findings of hearing loss or a loss of hearing acuity during service, the Veteran reports that he first experienced a hearing impairment, in the form of temporary deafness, after his exposure to a nearby explosion while engaged in combat.  Indeed, given that the onset of the Veteran's hearing impairment was during combat, it is unsurprising that the Veteran did not seek treatment for his hearing impairment or that any such treatment or complaints were not documented.  Thus, the in-service exposure to loud noise and the resultant hearing problems are presumed to have been incurred in service as they are consistent with the circumstances and hardships of his combat service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Reeves, 682 F.3d at 998-99.

As a hearing impairment is a disorder capable of lay observation, and as the Veteran's reports of record have remained consistent over time (and are similarly consistent with his report of the onset of his current service-connected tinnitus during service), the Board finds his reports of the onset of his current hearing impairment during service are credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

The Board acknowledges that the audiologist who performed the Veteran's August 2013 VA examination failed to find a relationship between the Veteran's current hearing loss and his military service, based on the lack of affirmative evidence of a threshold shift in the tested hearing frequencies when comparing the Veteran's entrance and separation audiograms.  However, the Board finds the audiologist's opinion is not entirely persuasive and lacks sufficient probative value, as it failed to consider or comment on the Veteran's competent, credible report of the onset of his hearing loss symptoms during combat service.

Given the Veteran's competent, credible reports of the onset of his hearing loss symptoms during service; his exposure to significant combat-related noise during service; his current diagnosis of bilateral sensorineural hearing loss, as defined for VA purposes; and resolving reasonable doubt in the Veteran's favor, the Board finds that his current bilateral hearing loss had its onset during service.  Accordingly, service connection for bilateral hearing loss is warranted.
ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


